DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

June 19, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Guidance on State Alternative Applications for Health Coverage

Today, the Centers for Medicare & Medicaid Services (CMS) is releasing guidance on state
alternative applications for health coverage.
Beginning on October 1, 2013, the new Health Insurance Marketplace, also known as the
Affordable Insurance Exchange (Exchanges), and State Medicaid and Children’s Health
Insurance Program (CHIP) agencies will use a single, streamlined application to determine
eligibility for enrollment in Qualified Health Plans (QHPs) through the Marketplace, and for
insurance affordability programs including advance payments of the premium tax credit
(APTCs), cost-sharing reductions (CSRs), Medicaid, and CHIP.
On April 30, 2013, CMS released the model single, streamlined application for coverage through
the Marketplace and insurance affordability programs. The model single, streamlined
application is available for review at http://www.cms.gov. This application, in both its paper and
online versions, will be the sole application used by the Federally-facilitated Marketplace to
facilitate eligibility determinations and enrollment in health coverage. Medicaid agencies, CHIP
agencies, and State-based Marketplaces may choose to use the model single, streamlined
application, or may develop an alternative single, streamlined application that is approved by
CMS.
CMS is committed to providing technical assistance to states to facilitate the adoption of the
model application and in their development of alternative applications. For example, in addition
to today’s guidance, we have posted materials http://www.medicaid.gov/State-ResourceCenter/MAC-Learning-Collaboratives/Learning-Collaborative-State-Toolbox/State-ToolboxExpanding-Coverage.html that will be of interest to states considering an integrated human
services application. Developed through our Medicaid and CHIP Expanding Coverage Learning
Collaborative, these materials present an analysis of existing integrated human services
applications and identify questions that would need to be added to support MAGI eligibility
determinations. Language and placement recommendations are included.

CMCS Informational Bulletin – Page 2
For additional information, please refer to the guidance, which is available online at
http://www.medicaid.gov/AffordableCareAct/Provisions/Eligibility.html

